[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               MAR 3, 2010
                            No. 09-12188                       JOHN LEY
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency No. A096-091-412

JOSE MIGUEL HURTADO,


                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (March 3, 2010)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
       Jose Miguel Hurtado, a native and citizen of Colombia, seeks review of the

Board of Immigration Appeals’s (“BIA”) decision, affirming the immigration

judge’s (“IJ”) order finding him removable and denying his application for asylum

and withholding of removal under the Immigration and Nationality Act (“INA”)

and application for relief under the United Nations Convention Against Torture

and Other Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”). See

INA §§ 208, 241, 8 U.S.C. §§ 1158, 1231; 8 C.F.R. § 208.16(c). On appeal,

Hurtado argues that he was entitled to asylum based on his well-founded fear that

he would be persecuted by the paramilitary force known as the United Self-

Defense Force of Columbia, (“AUC”), because he refused to join the AUC, who

attempted to recruit him based on his former military service in an elite counter-

guerilla combat unit.1

       When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft,

257 F.3d 1262, 1284 (11th Cir. 2001). We review the BIA’s legal determinations

de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir. 2001).

Factual determinations are reviewed under the “highly deferential substantial

evidence test,” which requires us to “view the record in the light most favorable to

       1
         Hurtado does not challenge on appeal the BIA’s denial of his CAT claim, nor does he
challenge the denial of his motion to reopen. Therefore, he has abandoned those claims.
See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
                                               2
the agency’s decision and draw all reasonable inferences in favor of that decision.”

Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc). We “must

affirm the BIA’s decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. at 1027 (quotation

omitted). We may reverse only when the record compels it. Id.

      An alien who arrives in or is present in the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has the

discretion to grant asylum if the alien establishes that he meets the INA’s definition

of a “refugee.” INA § 208(b)(1)(A), 8 U.S.C. § 1158(b)(1)(A); Al Najjar, 257 F.3d

at 1284. A “refugee” is defined in the INA as an individual who is unwilling or

unable to return to his country of nationality “because of persecution or a

well-founded fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion . . . .” INA

§ 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A).

       To establish past persecution, the alien must prove that (1) he was

persecuted, and (2) the persecution was on account of a protected ground. Silva v.

U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006). Although persecution is

not defined by the INA, we have held that “persecution is an extreme concept,

requiring more than a few isolated incidents of verbal harassment or intimidation,

and that [m]ere harassment does not amount to persecution.” Sepulveda v. U.S.
                                          3
Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (quotation marks omitted)

(alteration in original). “Not all exceptional treatment is persecution.” Gonzalez v.

Reno, 212 F.3d 1338, 1355 (11th Cir. 2000).

      If a petitioner cannot show past persecution, he may establish eligibility for

asylum by proving that he has a “well-founded fear” of future persecution on

account of a statutorily-protected ground. 8 C.F.R. § 208.13(a), (b).

“Demonstrating such a connection requires the alien to present specific, detailed

facts showing a good reason to fear that he or she will be singled out for

persecution on account of [a statutory factor].” Al Najjar, 257 F.3d at 1287

(quotation marks and citation omitted) (emphasis in original). In addition to

demonstrating that there is a reasonable probability of a future threat to his life or

freedom based on a protected ground, the alien also must show that he could not

reasonably relocate to a different region of the country to avoid the threat. Ruiz v.

U.S. Att’y Gen., 440 F.3d 1247, 1258-59 (11th Cir. 2006); 8 C.F.R.

§ 208.13(b)(1)-(2).

      Unlike the discretionary authority to grant asylum, the Attorney General is

required to grant withholding of removal to an alien who establishes that his life or

freedom would be threatened on account of race, religion, nationality, membership

in a particular social group, or political opinion. INA § 241(b)(3)(A), 8 U.S.C.

§ 1231(b)(3)(A). Under this standard, an alien must prove that it is “more likely
                                            4
than not” that he will be persecuted upon returning to his country. Tan v. U.S.

Att’y Gen., 446 F.3d 1369, 1375 (11th Cir. 2006). This standard is higher than the

standard for asylum, so an alien who fails to establish entitlement to asylum

necessarily fails to establish eligibility for withholding of removal. See Al Najjar,

257 F.3d at 1292-93.

      In terms of protected grounds, we have held that “[a]n imputed political

opinion, whether correctly or incorrectly attributed, may constitute a ground for a

well-founded fear of political persecution within the meaning of the INA.” Id.

at 1289 (quotation marks omitted). To qualify for asylum relief on a theory of

imputed political opinion, a petitioner must establish that he was, or reasonably

fears that he will be, persecuted because of an opinion that has been attributed to

him. Id.

      “The mere existence of a generalized ‘political’ motive underlying the

guerrillas’ forced recruitment is inadequate to establish (and, indeed, goes far to

refute) the proposition that [the petitioner] fears persecution on account of political

opinion, as [INA] § 101(a)(42) requires.” INS v. Elias-Zacarias, 502 U.S. 478,

482, 112 S.Ct. 812, 816, 117 L.Ed.2d 38 (1992) (emphasis in original).

Persecution on account of political opinion “is persecution on account of the

victim’s political opinion, not the persecutor’s.” Id. (emphasis in original).



                                           5
       The fact that a person is persecuted for resisting recruitment into a guerilla

organization does not necessarily constitute persecution on account of one’s

political opinion. Id. at 481-82, 112 S.Ct. at 815-16. As the Supreme Court has

noted, resistance can stem from a host of other reasons – “fear of combat, a desire

to remain with one’s family and friends, a desire to earn a better living in civilian

life, to mention only a few.” Id. at 482, 112 S.Ct. at 816. Thus, we have held that

“it is not enough for an alien to show that he will be persecuted due to his refusal to

cooperate with guerillas.” Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir.

2004). Also, general criminal activity, private acts of violence, and personal

retribution do not qualify as persecution based on a statutorily protected ground.

Id.

       Substantial evidence supports the BIA’s and IJ’s findings that Hurtado did

not have a well-founded fear of future persecution on account of a protected

ground, because the evidence shows that he was threatened with harm, not because

of any expressed political opinion, but in retaliation for refusing to join the AUC.

Thus, the BIA’s finding that he failed to establish eligibility for asylum or

withholding of removal is supported by substantial evidence.

       Upon review of the record and consideration of the parties’ briefs, we deny

the petition.

       PETITION DENIED.
                                           6